PER CURIAM.
This court is of the opinion that the evidence was insufficient to sustain the convictions of the appellant, Susie Trammell Wilson, on two charges of aiding and assisting in conducting a lottery. The evidence was specifically lacking as to the existence of any actual lottery with which Wilson was connected. See Holliday v. State, 104 So.2d *85137 (Fla. 1st DCA 1958) and Sagonias v. State, 89 So.2d 252 (Fla.1956). Accordingly, the judgments of conviction are hereby reversed.
MAGER, C. J., and ANSTEAD and LETTS, JJ., concur.